DETAILED ACTION
Claims 1-4, 6-7, 9-10, 12, 14, 16, 19-20, 22, 24, 27-28, 30, 32 and 34 are pending. Claims 5, 8, 11, 13, 15, 17-18, 21, 23, 25-26, 29, 31, 33 and 35-38 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after after-final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/26/2021 has been entered.
Response to Arguments
Applicant’s arguments, see pages 10-12 of remarks, filed on 03/02/2021, with respect to the rejection(s) of claim(s) 1-4, 6-7, 9-10, 12, 14, 16, 19-20, 22, 24, 27-28, 30, 32 and 34 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yoshimura et al.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 9, 19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (US20180103465, Agiwal hereinafter) in view of Yoshimura et al. (US20190014598, Yoshimura hereinafter).

As to claim 1: Agiwal discloses a method for information transmission, comprising: transmitting, by a first User Equipment (UE), a first random access request to an access network entity, wherein the first random access request carries a first preamble and data (see at least paragraph [0041], [0071] and Figs. 1-3 and Fig. 6A, the UE transmits an RA preamble to the eNB at operation 310 where RA preamble includes PRACH preamble sequence, additional information (i.e., the UE ID, data, control information, CRC, and the like).); and
 receiving, by the first UE, a random access response sent by the access network entity according to the first random access request (see at least paragraph [0055] and Figs. 1-3 and Fig. 6A, the eNB transmits a RAR on PDSCH addressed to RA-RNTI to the UE at operation 320.), 
wherein at least one time slot occupied by the first preamble reserves a guard interval (see at least paragraphs [0072]-[0078]  and Fig. 6C-6E, RA preamble reserves a guard time (or guard interval).).
Agiwal does not explicitly disclose the reserved guard interval of the first preamble is used to be multiplexed by a UE other than the first UE.
However Yoshimura discloses the reserved guard interval of the first preamble is used to be multiplexed by a UE other than the first UE (see at least paragraph [0257], the terminal apparatus 1-C may configure a period within the guard time included in the PRACH preamble configured for the terminal apparatus 1-B interpreted as the guard interval of the first preamble being used to be multiplexed by another access terminal other than the first UE.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement guard time of preamble to be configured by other terminal, as taught by Yoshimura, into the invention of Agiwal in order to improve transmission efficiency (see Yoshimura, paragraphs [0016]).
As to claim 6: Agiwal and Yoshimura disclose the method according to claim 1. Agiwal further discloses wherein the first preamble comprises one or more preamble sequences, and the first preamble and the data occupy one or more time slots (see at least Fig. 6A and 6C); the data has a multi-carrier waveform or a single-carrier waveform (see at least paragraph [0003], multicarrier or single carrier); a length of the first preamble is the same as or different from a length of the data (see at least Fig. 6A, same length of data and preamble); and a length of a cyclic prefix of the first preamble is the same as or different from a length of a cyclic prefix of the data (see at least Fig. 6C, same length of CP). 
As to claim 9: Agiwal discloses a method for information transmission, comprising: receiving, by an access network entity, a first random access request sent by a first user equipment (UE), wherein the first random access request carries a first preamble and data (see at least paragraph [0041], [0071] and Figs. 1-3 and Fig. 6A, the UE transmits an RA preamble to the eNB at operation 310 where RA preamble includes PRACH preamble sequence, additional information (i.e., the UE ID, data, control information, CRC, and the like).); and 
transmitting, by the access network entity, a random access response to the first UE according to the first random access request (see at least paragraph [0055] and Figs. 1-3 and Fig. 6A, the eNB transmits a RAR on PDSCH addressed to RA-RNTI to the UE at operation 320.). 
see at least paragraphs [0072]-[0078]  and Fig. 6C-6E, RA preamble reserves a guard time (or guard interval).).
Agiwal does not explicitly disclose the reserved guard interval of the first preamble is used to be multiplexed by a UE other than the first UE.
However Yoshimura discloses the reserved guard interval of the first preamble is used to be multiplexed by a UE other than the first UE (see at least paragraph [0257], the terminal apparatus 1-C may configure a period within the guard time included in the PRACH preamble configured for the terminal apparatus 1-B interpreted as the guard interval of the first preamble being used to be multiplexed by another access terminal other than the first UE.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement guard time of preamble to be configured by other terminal, as taught by Yoshimura, into the invention of Agiwal in order to improve transmission efficiency (see Yoshimura, paragraphs [0016]).
As to claim 19: Agiwal discloses a user equipment (UE), comprising: a processor, a memory and a transceiver (see at least paragraph [0105] and Fig. 12, a processor, memory and transceiver), wherein when reading programs from the memory, the processor is configured to: transmit a first random access request to an access network entity, wherein the first random access request carries a first preamble and data (see at least paragraph [0041], [0071] and Figs. 1-3 and Fig. 6A, the UE transmits an RA preamble to the eNB at operation 310 where RA preamble includes PRACH preamble sequence, additional information (i.e., the UE ID, data, control information, CRC, and the like).); and 
receive a random access response sent by the access network entity according to the first random access request (see at least paragraph [0055] and Figs. 1-3 and Fig. 6A, the eNB transmits a RAR on PDSCH addressed to RA-RNTI to the UE at operation 320.) ; 
wherein the transceiver is configured to receive and transmit data under the control of the processor (see at least paragraph [0105], The transceiver (1210), the controller (1220) and the memory (1230) are configured to perform the operations of the UE in the RA procedure illustrated in FIGS. 4, 5, and 7 to 11 or described above. For example, the transceiver (1210) is configured to receive signals from a BS and transmit signals to the BS. The controller (1220) may be configured to control the transceiver (1210) to transmit a first message including a RA preamble and a UE ID to the BS, and control the transceiver (1210) to receive a second message including a sequence index of the RA preamble from the BS.),
wherein at least one time slot occupied by the first preamble reserves a guard interval (see at least paragraphs [0072]-[0078]  and Fig. 6C-6E, RA preamble reserves a guard time (or guard interval).).
Agiwal does not explicitly disclose the reserved guard interval of the first preamble is used to be multiplexed by a UE other than the first UE.
see at least paragraph [0257], the terminal apparatus 1-C may configure a period within the guard time included in the PRACH preamble configured for the terminal apparatus 1-B interpreted as the guard interval of the first preamble being used to be multiplexed by another access terminal other than the first UE.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement guard time of preamble to be configured by other terminal, as taught by Yoshimura, into the invention of Agiwal in order to improve transmission efficiency (see Yoshimura, paragraphs [0016]).
As to claim 27: Agiwal and Yoshimura disclose an access network entity, comprising: a processor, and a memory (see at least paragraph [0105] and Fig. 12, a processor and memory), wherein when reading programs from the memory, the processor is configured to perform steps of the method for information transmission according to claim 9 (see the rejection of claim 9 above.). 
Claims 2-4, 10, 12, 14, 20, 22, 28, 30 and  32 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (US20180103465, Agiwal hereinafter) in view of Yoshimura et al. (US20190014598, Yoshimura hereinafter) and further in view of Papasakellariou, Aris (US20170366377, Papasakellariou hereinafter).
As to claim 2: Agiwal and Yoshimura disclose the method according to claim 1. Agiwal further discloses wherein the first preamble and the data are time division multiplexed see at least paragraph [0077] and FIG. 6E, PRACH sequence and additional information (i.e., the UE ID, data, control information, CRC, and the like) are time division multiplexed).
Agiwal and Yoshimura do not explicitly disclose a total power for transmitting each of data symbols of the data is the same as a total power for transmitting any other one of the data symbols of the data. 
However Papasakellariou discloses a total power for transmitting each of data symbols of the data is the same as a total power for transmitting any other one of the data symbols of the data (see at least paragraph [0239], a transmission power of data symbols in the slot symbol where the UE transmits both data symbols and DMRS so that the transmission power is same as in a slot symbol where the UE transmits only data symbols.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement transmit power of data symbols, as taught by Papasakellariou, into the invention of Agiwal and Yoshimura in order to maintain total transmission power per slot symbol (see Papasakellariou, paragraph [0239]).
As to claim 3: Agiwal, Yoshimura and Papasakellariou disclose the method according to claim 2. Agiwal further discloses wherein a second random access request sent by a second UE and the first random access request are frequency division multiplexed, wherein the second random access request carries a second preamble (see at least paragraphs [0073] and [0103], and Fig. 6C and Fig. 11, the UE transmits MSG1 including RA preamble and additional information (i.e., the UE ID, data, control information, and the like) to NB at operation 1110 and RACH preamble and additional information to the NB at operation 1140 and PRACH sequence and additional information (i.e., the UE ID, data, control information, CRC, and the like) are frequency division multiplexed in PRACH resources.). 
As to claim 4: Agiwal and Yoshimura disclose the method according to claim 1. Agiwal further discloses wherein the first preamble and the data are frequency division multiplexed (see at least paragraphs [0073], and Fig. 6C, PRACH sequence and additional information (i.e., the UE ID, data, control information, CRC, and the like) are frequency division multiplexed in PRACH resources.).
wherein the first preamble and the data adopt different subcarrier spacing, and a guard frequency band is comprised between a plurality of subcarriers where the first preamble is located and a plurality of subcarriers where the data is located (see at least paragraph [0077] and Fig. 6E, a slot for PRACH sequence (i.e., PRACH slot) and a slot for additional information (i.e., data slot) are different. A PRACH slot and a data slot may or may not be consecutive including a guard time between them.).
Agiwal and Yoshimura do not explicitly disclose a power of the first preamble is the same as a total power for transmitting data symbols of the data; 
However Papasakellariou discloses a power of the first preamble is the same as a total power for transmitting data symbols of the data (see at least paragraph [0239], a transmission power of data symbols in the slot symbol where the UE transmits both data symbols and DMRS so that the transmission power is same as in a slot symbol where the UE transmits only data symbols.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement transmit power of data symbols, as taught by Papasakellariou, into the invention of Agiwal and Yoshimura in order to maintain total transmission power per slot symbol (see Papasakellariou, paragraph [0239]).
As to claim 10: Agiwal and Yoshimura disclose the method according to claim 9. Agiwal further discloses further comprising: wherein the first preamble and the data are time division multiplexed (see at least paragraph [0077] and FIG. 6E, PRACH sequence and additional information (i.e., the UE ID, data, control information, CRC, and the like) are time division multiplexed).
Agiwal and Yoshimura do not explicitly disclose a total power for transmitting each of data symbols of the data is the same as a total power for transmitting any other one of the data symbols of the data. 
However Papasakellariou discloses a total power for transmitting each of data symbols of the data is the same as a total power for transmitting any other one of the data symbols of the data see at least paragraph [0239], a transmission power of data symbols in the slot symbol where the UE transmits both data symbols and DMRS so that the transmission power is same as in a slot symbol where the UE transmits only data symbols.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement transmit power of data symbols, as taught by Papasakellariou, into the invention of Agiwal and Yoshimura in order to maintain total transmission power per slot symbol (see Papasakellariou, paragraph [0239]).
As to claim 12: Agiwal, Yoshimura and Papasakellariou disclose the method according to claim 10. Agiwal further discloses wherein the method further comprises: receiving, by the access network entity, a second random access request sent by a second UE, the second random access request comprising a second preamble, and the first random access request and the second random access request being frequency division multiplexed (see at least paragraphs [0073] and [0103], and Fig. 6C and Fig. 11, the UE transmits MSG1 including RA preamble and additional information (i.e., the UE ID, data, control information, and the like) to NB at operation 1110 and RACH preamble and additional information to the NB at operation 1140 and PRACH sequence and additional information (i.e., the UE ID, data, control information, CRC, and the like) are frequency division multiplexed in PRACH resources.). 
As to claim 14: Agiwal and Yoshimura disclose the method according to claim 9. Agiwal further discloses wherein the first preamble and the data are frequency division multiplexed (see at least paragraphs [0073], and Fig. 6C, PRACH sequence and additional information (i.e., the UE ID, data, control information, CRC, and the like) are frequency division multiplexed in PRACH resources.); and
wherein the first preamble and the data adopt different subcarrier spacing, and a guard frequency band is comprised between a plurality of subcarrier where the first preamble is located and a plurality of subcarrier where the data is located (see at least paragraph [0077] and Fig. 6E, a slot for PRACH sequence (i.e., PRACH slot) and a slot for additional information (i.e., data slot) are different. A PRACH slot and a data slot may or may not be consecutive including a guard time between them.).
Agiwal and Yoshimura do not explicitly disclose a power of the first preamble is the same as a total power for transmitting data symbols of the data.
However Papasakellariou discloses a power of the first preamble is the same as a total power for transmitting data symbols of the data (see at least paragraph [0239], a transmission power of data symbols in the slot symbol where the UE transmits both data symbols and DMRS so that the transmission power is same as in a slot symbol where the UE transmits only data symbols.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement transmit power of data symbols, as taught by Papasakellariou, into the invention of Agiwal and Yoshimura in order to maintain total transmission power per slot symbol (see Papasakellariou, paragraph [0239]).
As to claim 20: Agiwal and Yoshimura disclose the UE according to claim 19. Agiwal further discloses wherein the first preamble and the data are time division multiplexed (see at least paragraph [0077] and FIG. 6E, PRACH sequence and additional information (i.e., the UE ID, data, control information, CRC, and the like) are time division multiplexed).
wherein a second random access request sent by a second UE and the first random access request are frequency division multiplexed, the second random access request carrying a second preamble (see at least paragraphs [0073] and [0103], and Fig. 6C and Fig. 11, the UE transmits MSG1 including RA preamble and additional information (i.e., the UE ID, data, control information, and the like) to NB at operation 1110 and RACH preamble and additional information to the NB at operation 1140 and PRACH sequence and additional information (i.e., the UE ID, data, control information, CRC, and the like) are frequency division multiplexed in PRACH resources.). 
Agiwal and Yoshimura do not explicitly disclose a total power for transmitting each of data symbols of the data is the same as a total power for transmitting any other one of the data symbols of the data.
However Papasakellariou discloses a total power for transmitting each of data symbols of the data is the same as a total power for transmitting any other one of the data symbols of the data see at least paragraph [0239], a transmission power of data symbols in the slot symbol where the UE transmits both data symbols and DMRS so that the transmission power is same as in a slot symbol where the UE transmits only data symbols.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement transmit power of data symbols, as taught by Papasakellariou, into the invention of Agiwal and Yoshimura in order to maintain total transmission power per slot symbol (see Papasakellariou, paragraph [0239]).
As to claim 22: Agiwal and Yoshimura disclose the UE according to claim 19. Agiwal further discloses wherein the first preamble and the data are frequency division multiplexed (see at least paragraphs [0073], and Fig. 6C, PRACH sequence and additional information (i.e., the UE ID, data, control information, CRC, and the like) are frequency division multiplexed in PRACH resources.); and 
wherein the first preamble and the data adopt different subcarrier spacing, and a guard frequency band is comprised between a plurality of subcarriers where the first preamble is located and a plurality of subcarriers where the data is located (see at least paragraph [0077] and Fig. 6E, a slot for PRACH sequence (i.e., PRACH slot) and a slot for additional information (i.e., data slot) are different. A PRACH slot and a data slot may or may not be consecutive including a guard time between them.).
Agiwal and Yoshimura do not explicitly disclose a power of the first preamble is the same as a total power for transmitting data symbols of the data; 
see at least paragraph [0239], a transmission power of data symbols in the slot symbol where the UE transmits both data symbols and DMRS so that the transmission power is same as in a slot symbol where the UE transmits only data symbols.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement transmit power of data symbols, as taught by Papasakellariou, into the invention of Agiwal and Yoshimura in order to maintain total transmission power per slot symbol (see Papasakellariou, paragraph [0239]).
As to claim 28: Agiwal and Yoshimura disclose the access network entity according to claim 27. Agiwal further discloses wherein the first preamble and the data are time division multiplexed (see at least paragraph [0077] and FIG. 6E, PRACH sequence and additional information (i.e., the UE ID, data, control information, CRC, and the like) are time division multiplexed).
Agiwal and Yoshimura do not explicitly disclose a total power for transmitting each of data symbols of the data is the same as a total power for transmitting any other one of the data symbols of the data. 
However Papasakellariou discloses a total power for transmitting each of data symbols of the data is the same as a total power for transmitting any other one of the data symbols of the data see at least paragraph [0239], a transmission power of data symbols in the slot symbol where the UE transmits both data symbols and DMRS so that the transmission power is same as in a slot symbol where the UE transmits only data symbols.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement transmit power of data symbols, as taught by Papasakellariou, into the invention of Agiwal and Yoshimura in order to maintain total transmission power per slot symbol (see Papasakellariou, paragraph [0239]).
As to claim 30: Agiwal, Yoshimura and Papasakellariou disclose the access network entity according to claim 28. Agiwal further disclose wherein the processor is further configured to: receive a second random access request sent by a second UE, the second access random access request comprising a second preamble, and the first random access request and the second random access request being frequency division multiplexed (see at least paragraphs [0073] and [0103], and Fig. 6C and Fig. 11, the UE transmits MSG1 including RA preamble and additional information (i.e., the UE ID, data, control information, and the like) to NB at operation 1110 and RACH preamble and additional information to the NB at operation 1140 and PRACH sequence and additional information (i.e., the UE ID, data, control information, CRC, and the like) are frequency division multiplexed in PRACH resources.). 
 As to claim 32: Agiwal and Yoshimura disclose the access network entity according to claim 27. Agiwal further discloses wherein the first preamble and the data are frequency see at least paragraphs [0073], and Fig. 6C, PRACH sequence and additional information (i.e., the UE ID, data, control information, CRC, and the like) are frequency division multiplexed in PRACH resources.); and
wherein the first preamble and the data adopt different subcarrier spacing, and a guard frequency band is comprised between a plurality of subcarriers where the first preamble is located and a plurality of subcarriers where the data is located (see at least paragraph [0077] and Fig. 6E, a slot for PRACH sequence (i.e., PRACH slot) and a slot for additional information (i.e., data slot) are different. A PRACH slot and a data slot may or may not be consecutive including a guard time between them.).
Agiwal and Yoshimura do not explicitly disclose a power of the first preamble is the same as a total power for transmitting data symbols of the data. However Papasakellariou discloses a power of the first preamble is the same as a total power for transmitting data symbols of the data (see at least paragraph [0239], a transmission power of data symbols in the slot symbol where the UE transmits both data symbols and DMRS so that the transmission power is same as in a slot symbol where the UE transmits only data symbols.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement transmit power of data symbols, as taught by Papasakellariou, into the invention of Agiwal and Yoshimura in order to maintain total transmission power per slot symbol (see Papasakellariou, paragraph [0239]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (US20180103465, Agiwal hereinafter) in view of Yoshimura et al. (US20190014598, Yoshimura hereinafter) and further in view of Papasakellariou, Aris (US20170366377, Papasakellariou hereinafter) and further in view of Sanderovich et al. (US20180063794, Sanderovich hereinafter).
As to claim 7: Agiwal and Yoshimura and Papasakellariou disclose the method according to claim 2. Agiwal further discloses wherein the first preamble and the data respectively occupy different time slots, at least one time slot occupied by the data reserves a guard interval (see at least paragraphs [0072]-[0078] and Fig. 6C-6E, a slot for PRACH sequence (i.e., PRACH slot) and a slot for additional information (i.e., data slot) are different. Wherein data reserves a guard time (or guard interval).),
 Agiwal, Yoshimura and Papasakellariou do not explicitly disclose the reserved guard interval of the data is used to be multiplexed by the UE other than the first UE.
However Sanderovich discloses the reserved guard interval of the data is used to be multiplexed by the UE other than the first UE (see at least paragraph [0050], a portion of the data and a guard interval (Gl) assisting the access point 110 and/or other access terminal 120 with phase tracking interpreted as the guard interval being used to be multiplexed by another access terminal other than the first UE.).

.
Claims 16, 24 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (US20180103465, Agiwal hereinafter) in view of Yoshimura et al. (US20190014598, Yoshimura hereinafter) and further in view of Sanderovich et al. (US20180063794, Sanderovich hereinafter).
As to claim 16: Agiwal and Yoshimura disclose the method according to claim 9. Agiwal further discloses wherein the first preamble comprises one or more preamble sequences, and the first preamble and the data occupy one or more time slots (see at least Fig. 6A and 6C); the data has a multi-carrier waveform or a single-carrier waveform (see at least paragraph [0003], multicarrier or single carrier); a length of the first preamble is the same as or different from a length of the data (see at least Fig. 6A, same length of data and preamble); and a length of a cyclic prefix of the first preamble is the same as or different from a length of a cyclic prefix of the data (see at least Fig. 6C, same length of CP); or wherein the first preamble and the data respectively occupy different time slots, at least one time slot occupied by the data reserves a guard interval (see at least paragraph [0077] and Fig. 6E, a slot for PRACH sequence (i.e., PRACH slot) and a slot for additional information (i.e., data slot) are different. Wherein data reserves a guard time (or guard interval).).

However Sanderovich discloses the reserved guard interval of the data is used to be multiplexed by the UE other than the first UE (see at least paragraph [0050], a portion of the data and a guard interval (Gl) assisting the access point 110 and/or other access terminal 120 with phase tracking interpreted as the guard interval being used to be multiplexed by another access terminal other than the first UE.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Gl to assist other access terminal with phase tracking, as taught by Sanderovich, into the invention of Agiwal and Yoshimura in order to improve communication between an originating device and a destination device (see Sanderovich, paragraphs [0096]).
As to claim 24: Agiwal and Yoshimura disclose the UE according to claim 19. Agiwal further discloses wherein the first preamble comprises one or more preamble sequences, and the first preamble and the data occupy one or more time slots (see at least Fig. 6A and 6C); the data has a multi-carrier waveform or a single-carrier waveform (see at least paragraph [0003], multicarrier or single carrier); a length of the first preamble is the same as or different from a length of the data (see at least Fig. 6A, same length of data and preamble); and a length of a cyclic prefix of the first preamble is the same as or different from a length of a cyclic prefix of the data (see at least Fig. 6C, same length of CP); or wherein the first preamble and the data respectively occupy different time slots, at least one time slot occupied by the data see at least paragraph [0077] and Fig. 6E, a slot for PRACH sequence (i.e., PRACH slot) and a slot for additional information (i.e., data slot) are different.).
Agiwal and Yoshimura do not explicitly disclose the reserved guard interval of the data is used to be multiplexed by the UE other than the first UE.
However Sanderovich discloses the reserved guard interval of the data is used to be multiplexed by the UE other than the first UE (see at least paragraph [0050], a portion of the data and a guard interval (Gl) assisting the access point 110 and/or other access terminal 120 with phase tracking interpreted as the guard interval being used to be multiplexed by another access terminal other than the first UE.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Gl to assist other access terminal with phase tracking, as taught by Sanderovich, into the invention of Agiwal and Yoshimura in order to improve communication between an originating device and a destination device (see Sanderovich, paragraphs [0096]).
As to claim 34: Agiwal and Yoshimura disclose the access network entity according to claim 27. Agiwal further discloses wherein the first preamble comprises one or more preamble sequences, and the first preamble and the data occupy one or more time slots (see at least Fig. 6A and 6C); the data has a multi-carrier waveform or a single-carrier waveform (see at least paragraph [0003], multicarrier or single carrier); a length of the first preamble is the same as or different from a length of the data (see at least Fig. 6A, same length of data and preamble; and a length of a cyclic prefix of the first preamble is the same as or different from a length of a cyclic prefix of the data (see at least Fig. 6C, same length of CP); or wherein the first preamble and the data respectively occupy different time slots, at least one time slot occupied by the data reserves a guard interval (see at least paragraph [0077] and Fig. 6E, a slot for PRACH sequence (i.e., PRACH slot) and a slot for additional information (i.e., data slot) are different.).
Agiwal and Yoshimura do not explicitly disclose the reserved guard interval of the data is used to be multiplexed by the UE other than the first UE.
However Sanderovich discloses the reserved guard interval of the data is used to be multiplexed by the UE other than the first UE (see at least paragraph [0050], a portion of the data and a guard interval (Gl) assisting the access point 110 and/or other access terminal 120 with phase tracking interpreted as the guard interval being used to be multiplexed by another access terminal other than the first UE.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Gl to assist other access terminal with phase tracking, as taught by Sanderovich, into the invention of Agiwal and Yoshimura in order to improve communication between an originating device and a destination device (see Sanderovich, paragraphs [0096]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hao et al. (US 20190342805) discloses Signal Transmission Method and Device, And Computer Storage Medium.
Guo et al. (US 20150296539) discloses Method and Device for Processing Random Access Preamble.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796.  The examiner can normally be reached on Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/K. J./
Examiner, Art Unit 2464

/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464